UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7504


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERRICK D. GAMBRELL, a/k/a Gary, a/k/a G,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00121-HEH-1)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerrick D. Gambrell, Appellant Pro Se. Peter Sinclair Duffey,
Gurney Wingate Grant, II, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerrick D. Gambrell appeals the district court’s order

denying    his   motion       to    correct   a   clerical      error     pursuant   to

Federal Rule of Criminal Procedure 36.                     We have reviewed the

record and find no reversible error.                Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons    stated      by     the    district     court.         United    States    v.

Gambrell, No. 3:09-cr-00121-HEH-1 (E.D. Va. Aug. 28, 2013).                          We

dispense    with       oral    argument       because     the    facts     and   legal

contentions      are   adequately       presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                          2